Citation Nr: 0532623	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-18 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
lumbosacral strain. 

2. Entitlement to a rating higher than 10 percent for 
residuals of meningitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and R.S.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from August 1978 to 
July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied a compensable evaluation for chronic lumbosacral 
strain and an increased evaluation for the residuals of 
meningitis, evaluated as 10 percent disabling.  By a rating 
action dated in August 2000, the RO increased the rating for 
lumbosacral strain to 10 percent. 

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the claims folder.

In November 2004, the Board remanded the case for additional 
development.  


FINDINGS OF FACT

1. Considering pain and functional loss due to pain, 
lumbosacral strain has not resulted in: muscle spasm on 
extreme forward bending; moderate limitation motion of the 
lumbar spine; loss of forward flexion of the thoracolumbar 
spine to 60 degrees or less; limitation of the combined range 
of motion of the thoracolumbar spine to 120 degrees or less; 
muscle spasm; and, guarding severe enough to result in 
abnormal gait or spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

2. Active manifestations and symptoms of the residuals of 
meningitis are not demonstrated.



CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 
Diagnostic Codes 5242, 5243 (2005). 

2. The criteria for a rating higher than 10 percent for 
residuals of meningitis have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8019 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.


Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

By letters dated in January 2003, September 2003, and 
December 2004, the RO advised the veteran of the essential 
elements of the VCAA.  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for increased ratings, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claim for higher 
disability ratings.  The December 2004 letter specifically 
informed the veteran to provide "any other evidence or 
information" that he possessed that pertained to his claim.  
The January 2003, September 2003, and December 2004 letters 
therefore provided VCAA notice. 

The January 2000 rating decision, August 2000 Statement of 
the Case (SOC), June 2002 SOC, and Supplemental Statements of 
the Case (SSOCs) dated in January 2004 and May 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for increased ratings.  
The June 2002 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

The RO has obtained VA records and Parkland Memorial Hospital 
prior to December 2000.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims.  The veteran was afforded VA 
examinations in June 2000, January 2003, and January 2005.  
The Board therefore finds that VA has satisfied its duty to 
assist. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). 

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant will apply.  Further, VA's General Counsel has 
held that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000.  

Lumbosacral Strain

Service connection for lumbosacral strain was granted in 1982 
and a noncompensable rating was assigned.  The noncompensable 
rating remained in effect until the veteran filed his claim 
for increase in October 1999.  As discussed above, a 10 
percent disability was assigned under Diagnostic Code 5295 in 
August 2000 and made effective from October 1999.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, the 
pertinent criteria for lumbosacral strain under Diagnostic 
Code 5295 were:

Muscle spasms on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing 
position was 20 percent disabling.  Characteristic pain 
on motion was 10 percent disabling.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, the pertinent criteria for limitation 
of motion of the lumber spine were:

Moderate limitation of motion of the lumber spine was 20 
percent disabling. Slight limitation of motion of the 
lumber spine was 10 percent disabling. 

The rating criteria were revised on September 26, 2003.   
Under the revised criteria, the back disability is rated 
under a general rating formula.  The pertinent criteria with 
or without symptoms such as pain are: 

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis is 20 percent disabling.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  Any such functional loss must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.

On VA examination in June 2000, the veteran complained of a 
low back ache when there was a change in the weather.  The 
pertinent findings were flexion to 75 degrees, extension to 
15 degrees, and bilateral lateral flexion to 15 degrees.  He 
was able to forward flex and tie his boot strings without any 
apparent pain, but he was somewhat restricted in with side 
bending and extension.  The straight leg raising was free to 
75 degrees bilaterally.  Knee and ankle jerks were hypoactive 
and symmetrical.  No muscle spasm or neurological findings 
were noted.  The diagnosis was lumbosacral strain.

On VA examination in January 2003, the veteran complained of 
a low back pain, but no rest pain, and some numbness in the 
right leg.  History included episodes of increased back pain, 
which caused the veteran to stay in bed.  The pertinent 
findings were flexion to 90 degrees, extension to 15 degrees, 
and bilateral lateral flexion to 15 degrees.  Motor strength 
and the sensory and neurological evaluations were normal.  
The impression was chronic low back pain with some right leg 
numbness with activities. 

On VA examination in January 2005, the veteran described back 
pain with stiffness that was aggravated by the weather.  He 
said he had been prescribed Flexeril for his back, but that 
he did not take it regularly.  He stated that he walked two 
miles every other day.  The veteran indicated that his back 
problems had not changed significantly over the recent years.  
The pertinent findings were flexion to 120 degrees, extension 
to 30 degrees, rotation was to 70 degrees bilaterally, and 
lateral flexion to 30 degrees bilaterally.  Lumbar muscle 
tone was normal.  The straight leg raising test was negative.  
Sensation to pinprick and vibratory stimulation of the legs 
were normal.  Knee and ankle reflexes were diminished.  The 
impression was chronic lumbosacral strain with moderate 
symptoms.  The examiner observed that the veteran described 
back pain without distribution.  He indicated that the 
veteran's ability to walk was not compromised, and that there 
was no additional limitation of function with repetitive use 
and/or flare ups.  There was also no evidence of painful 
motion, spasm, weakness, or tenderness.  The neurological 
findings were observed to be normal.  

Consideration has been given as to whether a higher rating 
could be assigned for lumbosacral strain under the "old" 
Diagnostic Code 5295.  To assign a higher rating under 
Diagnostic Code 5295 there had to be evidence of muscle spasm 
on extreme forward bending.  No muscle spasm was noted.  
Muscle spasm is not identified in any of the VA records.  A 
higher rating under Diagnostic Code 5295 is not warranted.

The Board has also considered the criteria under Diagnostic 
Codes 5292, limitation of motion.  The evidence fails to 
support a higher rating, 20 percent, under the "old" or 
"new" rating criteria.  The range of motion findings at the 
June 2000 VA examination, 75 degrees of flexion, 15 degrees 
of extension, and 15 lateral flexion bilaterally, were the 
most limiting during the appeal period.  In 2005, the veteran 
had 120 degrees of forward flexion and 30 degrees of 
extension.  These findings do not indicate moderate loss of 
motion of the lumbar spine.  Application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 would not provide for a higher 
disability rating.  As discussed above, the veteran does not 
complain of pain on motion and the report of the January 2005 
VA examination clearly indicated that there was no additional 
limitation of function with repetitive use and/or flare ups.

Also under the current criteria, the General Rating Formula, 
the veteran has not demonstrated limitation of forward 
flexion of the thoracolumbar spine to 60 degrees or less or 
limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less.  There is also no 
evidence that the veteran experiences muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The criteria for a 20 percent rating under 
Diagnostic Code 5242 have not been established.  In so 
deciding, the Board has again taken into account functional 
loss due to pain.  38 C.F.R. §§  4.40, 4.45, and 4.59.  

Residuals of Meningitis

Service connection for meningitis was granted in 1982, and 
noncompensable rating was assigned.  By rating action in 
April 1994 and pursuant to a February 1994 Board decision, 
the noncompensable rating was increased to 10 percent, 
effective from May 1990.  The 10 percent rating has remained 
in effect and unchanged since then.  

Meningitis may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8019, a 
100 percent evaluation is warranted for active febrile 
epidemic cerebrospinal meningitis.  Otherwise, the disability 
is rated on the residuals with a minimum rating of 10 
percent.

For the assignment of the minimum rating for residuals of 
epidemic cerebrospinal meningitis, the residuals must be 
ascertainable.  A determination as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  

On VA examination in June 2000, the examiner attributed the 
veteran's dementia and borderline intellectual functioning to 
meningitis.  However, on recent VA examination in January 
2005, which included a review of the claims folder, a VA 
physician concluded that the bacterial meningitis that the 
veteran had suffered in service had healed with no residuals.  
The examiner expressed the opinion that the dementia 
experienced by the veteran was not a residual of meningitis, 
but the result of interim degenerative changes, cholesterol 
elevation, and sustained alcohol dependence.  Similarly, on 
psychiatric examination in September 2000, it was clearly 
stated that the meningitis did not cause either schizophrenia 
or dementia. 

Following a neuropsychiatric evaluation in June 2002, the 
veteran's history of substance abuse was felt to be to 
salient in his cognitive and psychiatric difficulties.  
Subsequent treatment records did not associate meningitis to 
the veteran's current psychiatric and mental problems.  

In sum, the medical evidence does not confirm the presence of 
any manifestations and/or symptoms related to meningitis.

Ass noted above, two VA experts have expressed very clear and 
unequivocal opinions that the veteran does not currently 
suffer from any residuals of meningitis, to include psychosis 
or dementia.  The June 2002 neuropsychiatric evaluation 
further supported this conclusion.  Taken together, these 
examination reports outweigh the findings contained in a June 
2000 VA examination report wherein the veteran's dementia and 
borderline intellectual functioning were found to be 
secondary to meningitis.  

As the preponderance of the evidence is against the claims, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for lumbosacral strain is 
denied.

A rating higher than 10 percent for residuals of meningitis 
is denied.



	                        
____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


